Citation Nr: 9910346	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-00 124	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

1.  Entitlement to an increased rating for deep venous 
thrombosis of the right leg, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for deep venous 
thrombosis of the left leg, currently evaluated as 10 percent 
disabling. 





ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1983 to May 1994.  In 
an August 1994 rating decision, the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted service connection for the veteran's deep venous 
thrombosis of the right leg and the left leg, and assigned 
noncompensable evaluations, effective from May 1994.  In a 
June 1995 rating decision, the RO assigned 10 percent 
evaluations, effective from September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the RO which 
denied ratings in excess of 10 percent for the service-
connected deep venous thrombosis of the right leg and for the 
service-connected deep venous thrombosis of the left leg.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's deep venous thrombosis of the right leg is 
manifested by moderately large superficial varicosities, 
telangiectasis, and areas of hyperpigmentation; there is no 
evidence of persistent swelling or edema.

3.  The veteran's deep venous thrombosis of the left leg is 
manifested by moderately large superficial varicosities, 
telangiectasis, and areas of hyperpigmentation; there is no 
evidence of persistent swelling or edema.


CONCLUSION OF LAW

1.  The veteran's deep venous thrombosis of the right leg is 
not more than 10 percent disabling according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (as 
in effect prior to and subsequent to January 12, 1998).

2.  The veteran's deep venous thrombosis of the left leg is 
not more than 10 percent disabling according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (as 
in effect prior to and subsequent to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action of August 1994,the veteran was granted 
service connection for deep venous thrombosis of the right 
leg and the left leg, and assigned noncompensable 
evaluations, effective from May 1994.  The action was based 
on service medical records which showed that the veteran was 
treated with Coumadin therapy for deep venous thrombosis of 
both lower extremities during service.  

In a June 1995 rating action, the RO assigned 10 percent 
evaluations, effective from September 1994, based on VA 
examination reports dated in June 1994 and September 1994.  

On VA examination in June 1994 the veteran reported that he 
left service because of repeated episodes of deep venous 
thrombosis in the lower extremities.  He reported that he 
took Coumadin and would have to take that medication for the 
rest of his life.  Examination revealed that the muscles and 
soft tissue of the calves and thighs were nontender, and 
there was no swelling or erythema present.  The pertinent 
impression was bilateral repeated deep venous thrombosis of 
the lower extremities, requiring chronic Coumadin therapy, 
per history.  

On VA examination in September 1994 the veteran reported that 
he worked as a pharmacy assistant in Towson and went to the 
VA hospital once a month for lab tests and titration of his 
chronic Coumadin medications.  He reported recurrent deep 
venous thrombosis of both legs.  Examination of the skin 
showed superficial venous thrombosis to be visible and 
palpable on both legs.  The pertinent impression was 
superficial and deep thrombophlebitis.  

In an August 1997 statement the veteran reported that during 
the past year, his ankles had been sore and the skin around 
the ankles became thin and would break.  He claimed that his 
right leg and left leg had done the same thing, and that once 
a sore appeared it took a long time to heal.  He indicated 
that everything that had happened had been recorded by the 
Perry Point VAMC.

On VA examination in August 1997 the veteran reported that in 
1986 he had an episode of spontaneous deep venous thrombosis 
in his right leg, and had continued to have similar episodes 
through 1994.  He indicated that during each episode he was 
hospitalized for a couple of weeks and did not receive any 
surgical treatment.  He remained asymptomatic between 
episodes.  He claimed that tests showed a protein S 
deficiency, without other abnormalities of the coagulation 
system or of the blood.  He denied having any pulmonary 
embolisms.  He reported that he only took Coumadin and was 
followed at Perry Point Hospital once a month.  He complained 
of occasional minor edema of the ankles, which he was usually 
able to prevent by wearing support stockings.  He reported a 
history of skin breakdown over the ankles.  Examination 
showed that the pulses, color, temperature, and general 
trophism of both lower limbs was conserved and symmetric at 
all levels.  It was noted that he wore knee length support 
stockings.  There was no edema or cyanosis.  There were 
moderately large superficial varicosities symmetrically, as 
well as telangiectasis.  There were areas of 
hyperpigmentation of the distal legs and ankles, with a 
healed area corresponding to a previous ulcer of the medial 
aspect of the right ankle.  He had normal range of motion of 
both lower limbs.  The diagnosis was history of protein S 
deficiency, with recurrent episodes of deep venous thrombosis 
involving the lower limbs.  The examiner noted that there was 
no history of involvement of other areas and no history of 
pulmonary embolism or other complications.  He had fairly 
good venous circulation through the superficial veins, and 
there was no compromise of arterial circulation.  

In a September 1997 rating decision, the RO confirmed and 
continued the 10 percent ratings for the veteran's service-
connected disabilities, based on the August 1997 VA 
examination report.  In October 1997, the veteran's notice of 
disagreement with the decision was received, in which he 
indicated that he did not have persistent swelling of the 
legs or thighs from increased standing or walking.  He 
claimed that he sought increased ratings for his service-
connected disabilities because of his ankles, which 
reportedly showed moderate discoloration, pigmentation, and 
cyanosis from increased standing and walking.  He reported 
that he wore support stockings and wrapped his ankles with 
ace bandages to keep sores from opening up and to keep the 
pain down.  He also reported that he had been for three 
interviews for positions at the post office, but was declined 
a job all three times because his ankles showed moderate 
discoloration, pigmentation, and cyanosis.  He claimed that a 
doctor told him that he could not fill the positions because 
they required standing or walking for more than one or two 
hours.  

VA medical center (VAMC) treatment records dated from October 
1996 to August 1997 showed that the veteran received regular 
follow-up treatment for his deep venous thrombosis of the 
lower extremities, including management of his Coumadin 
therapy.  In October 1996 he reported no complaints and 
denied bleeding episodes.  In November 1996 he was seen for 
evaluation of his treatment plan.  It was noted that he had a 
skin ulcer on the right ankle region that had difficulty 
healing.  He reported that he was fine except for the right 
ankle wound, which had started one month prior with an ankle 
abrasion.  He had been compliant with his Coumadin regimen 
and there were no bleeding episodes noted.  Examination of 
the right medial malleolus showed a 1 cm x 1 cm wound with 
secondary hyperpigmentation and no drainage.  The assessment 
was recurrent deep venous thrombosis, protein S deficiency, 
and right medial malleolus ulcer.  In December 1996 he 
reported no complaints and it was noted that his right ankle 
wound had healed.  He reported no bleeding episodes.  It was 
recommended that the wear knee high stockings and continue 
taking Coumadin.  During his follow-up appointments from 
January 1997 to August 1997 the veteran reported no 
complaints and no bleeding episodes, and he continued with 
the Coumadin therapy. 

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Although a disability 
must be viewed in relation to its whole history, the present 
level of disability is of primary concern in a claim for an 
increased rating.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service connected disability was evaluated by 
the RO, under 38 C.F.R. § 4.104, Diagnostic Code 7121, in the 
1997 rating decision from which this appeal arose.  Since 
there is no diagnostic code in the rating schedule for deep 
venous thrombosis, it is rated analogous to phlebitis.  38 
C.F.R. § 4.20.  Phlebitis or thrombophlebitis, unilateral, 
with obliteration of deep return circulation, with persistent 
moderate swelling of leg not markedly increased on standing 
or walking is rated 10 percent disabling.  When there is 
persistent swelling of leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis, it is 
rated 30 percent disabling. 38 C.F.R. § 4.104, Diagnostic 
Code 7121 (effective prior to January 12, 1998).

The Board notes that subsequent to the September 1997 rating 
decision, the regulations pertaining to rating cardiovascular 
disabilities were revised effective January 12, 1998.  The 
U.S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter "the Court") has held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Effective January 12, 1998, the pertinent provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7121 were amended as follows:  
A zero percent rating is warranted for asymptomatic palpable 
or visible varicose veins due to post-phlebitic syndrome.  A 
10 percent rating requires intermittent edema of an extremity 
or aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation is warranted 
for persistent edema, incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  When there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent rating is warranted.  When there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent rating is warranted.  The next higher evaluation of 
100 percent requires massive board-like edema with constant 
pain at rest.  These evaluations are for involvement of a 
single extremity.  If more than one extremity is involved 
each extremity is evaluated separately and combined (under 38 
C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  38 C.F.R. § 4.104, Code 7121, 
effective as of January 12, 1998.

In this case, the veteran contends that the severity of his 
service connected disabilities warrants a higher evaluation 
because he experiences soreness, moderate discoloration, 
pigmentation, and cyanosis of both ankles from standing and 
walking.  He has also indicated that his legs and thighs do 
not show persistent 

swelling from increased standing or walking.  After a 
complete review of the objective evidence of record, the 
Board finds that the veteran's service-connected disabilities 
do not meet the criteria for increased ratings under the 
"old" or revised regulations.

Although the veteran contends that he has soreness, moderate 
discoloration, pigmentation, and cyanosis of both ankles due 
to deep venous thrombosis, the regulatory criteria require 
persistent edema with only partial relief on elevation for a 
higher evaluation.  In this case, only occasional minor edema 
has been reported and, moreover, this is preventable by the 
use of support hose.  While the VA medical records reveal 
that the veteran was treated for an ulceration of the right 
ankle in November 1996, it was noted to have resolved after 
treatment.  Only some residual scarring was noted in the area 
on examination in 1997.  

The overall medical evidence indicates that the veteran's 
deep venous thrombosis of the right and left lower 
extremities is manifested primarily by moderately large 
superficial varicosities, telangiectasis, and areas of 
hyperpigmentation of the distal legs and ankles.  There is no 
objective evidence of persistent edema or cyanosis, and 
examination in August 1997 showed that the color, 
temperature, and general trophism of both lower limbs was 
conserved and symmetric.  Likewise, the evidence does not 
indicate the presence of persistent swelling of either the 
right or the left leg to warrant the assignment of a 30 
percent evaluation under the provisions of diagnostic code 
7121, effective prior to January 12, 1998, or the presence of 
persistent edema to warrant the assignment of a 20 percent 
evaluation under the provisions of this diagnostic code, 
effective as of January 12, 1998.  

The Board recognizes that the deep venous thrombosis of the 
right and left leg may affect the veteran's employment, as 
reported in his notice of disagreement, but notes the 
industrial impairment produced by the disabilities is 
contemplated in the schedular evaluations.  38 C.F.R. § 4.1.



ORDER

Entitlement to a rating in excess of 10 percent for deep 
venous thrombosis of the right leg is denied.

Entitlement to a rating in excess of 10 percent for deep 
venous thrombosis of the left leg is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

